Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim “8/10” is objected to because of the following informalities:  Claim 10 is labelled as claim 8.  Appropriate correction is required. The following action is treating this as claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10 and 16 of U.S. Patent No. 11088446. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.

Application:17393868 claim 2
Patent/co-pending application: 11088446


1. A system for improving signal quality, the system comprising: an antenna power level detector in communication with a directional antenna, the antenna power level detector configured to detect a signal strength, wherein the detected signal strength is correlated to an orientation of the directional antenna at a time the signal strength is detected; and
A system for improving signal quality, the system comprising: an antenna power level detector in communication with a directional antenna, the antenna power level detector configured to detect a signal strength, wherein the detected signal strength is correlated to an orientation of the directional antenna at the time the signal strength is detected; and
2. a signal inverter configured to generate a conditioned signal based at least in part on the detected signal strength, wherein the system is configured to communicate a reorientation instruction for reorientation of the directional antenna based at least in part on the conditioned signal.
a signal inverter configured to generate a conditioned signal based at least in part on the 
detected signal strength, wherein the system is configured to communicate a reorientation  instruction for reorientation of the directional antenna based at least in part on the conditioned signal

wherein the system is configured to communicate the reorientation instruction to a user.


The current application’s claim 2, feature 1 and 2 are matching to the patented claim 2’s feature 1 and 2.
Claims 10 and 15 are also similarly rejected with the same features claimed in patented claims 10 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-9, 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heo (KR-100857536).
Regarding claims 2, 15, Heo discloses a system/method for improving signal quality (satellite tracking system is to maintain signal quality by tracking signal), the system comprising: an antenna power level detector (signa strength meter 68, last paragraph of page 4) in communication with a directional antenna (satellite tracking antenna 10), the antenna power level detector configured to detect a signal strength, wherein the detected signal strength is correlated to an orientation of the directional antenna at a time the signal strength is detected; and 
a signal inverter configured to generate a conditioned signal based at least in part on the detected signal strength, wherein the system is configured to communicate a reorientation instruction for reorientation of the directional antenna based at least in part on the conditioned signal (the controller 50 generates control signals for the azimuth and elevation directions to control the motor driver 72 to rotate the step motors, last paragraph of page 4).
Regarding claims 3, 16, Heo discloses further comprising an automatic actuator subsystem configured to reorient the directional antenna in response to the communicated reorientation instruction (refer to rejection of claim 2 above, a motor driver based on control signal is an automatic actuator subsystem).
Regarding claims 4-5, 17, 20, Heo discloses wherein the automatic actuator subsystem comprises at least one drive actuator configured to reorient the directional antenna, and wherein the system is configured to control the automatic actuator subsystem using a closed loop control system (when the strength of the satellite signal is in a range between a first threshold level of a predetermined magnitude and a second threshold level of a predetermined magnitude less than the first threshold level, the controller may detect the yaw detected by the gyro sensor unit. And satellite signals measured while rotating the antenna a plurality of times in the azimuth and elevation angles based on the rotated azimuth and elevation angles, while controlling the azimuth and elevation angles of the antenna to be rotated at a predetermined angle)(maintaining in a range of angle based on a range of signal strength is a closed loop control system).
Regarding claims 6, 18, Heo discloses wherein the system is configured to be connected to a mobile computing device (mobile satellite tracking system, fourth paragraph from bottom of page 2, a mobile tracking system is designed for a mobile computing device).
Regarding claims 7, 19, Heo discloses wherein the antenna power level detector is configured to detect the signal strength using a directional coupler (power divider 64 output some power of the satellite signal to the receiver 66 at a rate and at the same time some power to signal strength meter 68, last paragraph of page 4).
Regarding claims 8, 21, Heo discloses wherein the antenna power level detector is configured to detect the signal strength based on signal power level feedback provided by a base station in communication with the directional antenna (a mobile satellite tracking system communicates with a satellite which is considered a base station in relaying signals).
Regarding claim 9, Heo discloses wherein the system is configured to communicate the reorientation instruction to a user (the satellite tracking method according to the present invention includes a system initialization step of initializing the satellite tracking antenna system to the initial value set in the control unit; A capturing mode step of rotating the azimuth motor by 360 ° while stepping the elevation motor to capture a direction of a satellite position where a satellite signal having a predetermined intensity or more is received, 2nd paragraph of page 3)(the initialization step of finding a rough/acceptable direction for receiving signal requires user interaction especially when the antenna platform is installed on a vehicle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (KR-100857536) in view of Wrappe (AU2009202647).
Regarding claim 10, Heo discloses all claim limitations in the rejection of claim 2 and 15 above except for claiming an external directional antenna connected to a cellular router.
However, Wrappe discloses a hybrid GPS/cellular device for location determination. It would have been obvious to modify Heo by adding the cellular capability into the vehicle satellite communication system in order to achieve a seamless coverage for either communication or tracking purposes.
Regarding claim 11-14, Heo discloses all claim limitations in the rejection of claims 3-6 above.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov